Citation Nr: 1432724	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left upper extremity disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from July 1984 to September 1984, and on active duty from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


REMAND

The Veteran seeks service connection for a left upper extremity disorder which he attributes to a neck and left shoulder injury sustained during his military service.

The Board's January 2012 remand instructed the RO to schedule an examination to determine the etiology of any left upper extremity disorder found.  38 C.F.R. §§ 3.159, 3.326 (2013); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

After reviewing the March 2012 VA examination report, it remains unclear whether the Veteran's left arm symptoms are related to his degenerative disc disease of the cervical spine or whether they are manifestations of undiagnosed illness.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner opined that the Veteran has "no left shoulder or left upper extremity condition."  However, the examiner also concluded he "appears to have a sensory neuropathy in the C7 distribution . . . [and] [t]he degenerative changes seen in [his] left shoulder are not the cause of his symptoms."

The examiner's statements are clearly contradictory as to whether a current left upper extremity disorder actually exists, and they do not fully address the etiology 

of the symptoms found.  Under these circumstances, the RO must obtain a supplemental medical opinion addressing the etiology of the Veteran's left upper extremity disorder, which gives full consideration to the existing medical opinions of record.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who conducted the March 2012 VA examination for a left upper extremity disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability due to an undiagnosed illness.  

If the March 2012 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

Following a review of the Veteran's entire claims file, the examiner must address the nature and etiology of the Veteran's left upper extremity disorder.  Specifically, the examiner must state: (a) whether the Veteran's diagnosed sensory neuropathy in the C7 distribution results in any left upper extremity symptomatology; (b) whether the degenerative changes in the Veteran's left shoulder are related to his military service or his service-connected disabilities; and (c) whether any other left upper extremity symptomatology exists that is not attributable to the Veteran's sensory neuropathy in the 

C7 distribution or his degenerative changes in the Veteran's left shoulder; and if so, the examiner must indicate whether any of these symptoms could be attributed to an undiagnosed illness.

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
2.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

3.  After completing the above actions and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



